Citation Nr: 1421329	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-22 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability with degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability with degenerative arthritis and left arm radiculopathy. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1983 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims were subsequently transferred to the RO in Wichita, Kansas.

The matter was previously before the Board in May 2011, at which time the appeal was remanded for further development.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issues of entitlement to an increased initial rating for a cervical spine disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left knee disability is manifested by x-ray evidence of arthritis and complaints of pain on motion, with noncompensable limitation of motion, and without instability, subluxation, or other symptomatology.  Remaining flexion is better than 45 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010- 5260 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's statements, service treatment records, and post-service reports of VA and private treatment and examination.  The results of a June 2012 VA examination, as requested by the May 2011 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Rating Analysis for the Left Knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left knee disability is current rated under Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5260-5010 reflects consideration of limited flexion (Diagnostic Code 5260) and the effects of traumatic arthritis (5010).  

Diagnostic Code 5260 provides that flexion limited to 45 degrees warrants a 10 percent evaluation and flexion limited to 30 degrees warrants a 20 percent evaluation.  Additional limitation is also considered in the schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5010 directs the rater to assign a rating under the criteria provided in Diagnostic Code 5003, which covers degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 based on painful motion, is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Based on the evidence of record, the knee disability may also potentially be rated under Diagnostic Codes 5257 or 5261.  There is no suggestion of ankylosis (Diagnostic Code 5256), impairment of the semilunar cartilage (5258, 5259), impairment of the tibia and fibula (5262), or genu recurvatum (5263).

Under Diagnostic Code 5257, where there is slight recurrent subluxation or lateral instability, a 10 percent rating may be assigned.  Higher ratings are warranted for moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees, and higher ratings based on more severe limitations.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA General Counsel, has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-1997; 62 Fed. Reg. 63604 (1997).  

The Veteran has appealed the assignment of a 10 percent evaluation for the left knee.  The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The evaluation is also consistent with limitation of flexion to 45 degrees.   In order to warrant a higher evaluation, he must have the functional equivalent of limitation of flexion to 30 degrees.  38 C.F.R. § 4.7, DC 5260; DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.

The Veteran has arthritis of the knee, as documented by x-rays.  The evidence of record has not demonstrated a limitation of flexion the knee to less than 45 degrees or any limitation of extension.  At the time of his August 2007 examination, he stated that he could run up to two miles.  He reported mild pain in his knee during flare-ups.  Range of motion, including on repetitive motion, was 130 degrees of flexion (with pain only at the end point of full flexion) to 0 degrees of extension.  

He again underwent examination in June 2012, at which time he had full (140 degree) flexion, and complete extension, both without pain, including after repetitive motion.  There was no functional loss (weakened movement, fatigability, incoordination, pain, swelling, deformity, atrophy, or other functional loss) after repetitive use, and the knee was not painful or tender on palpitation.  The Board accepts that the appellant may have pain on use.  However, there is no lay or medical evidence that reflects that he is actually or functionally limited to less than 45 degrees of flexion or that there is any impairment of extension.  Rather, the more probative evidence establishes that he has an excellent range of motion and that flexion is significantly better than 45 degrees.

Concerning the issue of instability and subluxation, the Veteran has continued to assert a history of "dislocations" of the left knee.  Objective testing, however, has not demonstrated any instability, subluxation, or dislocations of the knee.  At the August 2007 examination, the Veteran reported instability/giving way when engaging in sports, and indicated that he wore a knee brace during high impact activities, but examination revealed intact medial and lateral collateral ligaments, with no laxity of motion to varus/valgus stress, intact anterior and posterior cruciate ligaments, and a negative McMurray's test.  The examiner found no episodes since 2005 in which the Veteran sought treatment for one of his claimed episodes of dislocation and/or subluxation.

The Veteran again indicated knee instability at treatment in May 2010, but examination revealed no instability, and a negative McMurray's test.  

The Veteran reported occasional use of a knee brace at the time of the June 2012 examination.  Joint stability tests at that examination showed no anterior instability, posterior instability, or medial-lateral instability.  There was also no instability after repetitive motion of the knee.  X-rays revealed no evidence of patellar subluxation. 

While the Veteran is competent to report instability, and the symptoms he experiences with the knee, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge), the Board finds the repeated objective testing of record showing that the left knee is stable to be more credible and probative of the issue.  He has informed three different examiners of his knee dislocations, but all three have found no objective evidence of instability or subluxation.  While the Veteran may feel that the knee is weak and prone to dislocation, the examiners, who have training to detect knee disabilities, have not been able to observe any such signs.  His reported symptoms, in other words, are inconsistent with the more probative medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  As noted above, we find the medical evidence prepared by skilled professionals to be more probative and credible than the lay evidence.

As the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have instability or subluxation of the left knee, a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.  

Extraschedular

The Board has also considered whether the Veteran's knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's knee disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization.  The Veteran has indicated that he has been unemployed; he has not identified any way that his knee symptomatology interferes with employment other than indicating that it prevents him from being physically fit, and further, the Board is remanding the issue of individual unemployability due to service-connected disabilities.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability with degenerative arthritis is denied.


REMAND

The Veteran has identified additional chiropractic treatment for his cervical spine, for which no records are associated with the claims file.  Additionally, a July 2010 private treatment record documented a November 2006 MRI, the results of which are not currently before the Board.  VA is obligated to assist in obtaining those records.  

Further, the June 2012 examiner noted that VA was unable to schedule the Veteran for electromyography (EMG) testing related to his claimed cervical radiculopathy symptoms.  The appellant has provided a credible basis for the lack of testing, and a new examination, with all necessary diagnostic studies, is warranted.

The Veteran has indicated that he is unemployed due to his service-connected disabilities, and thus the issue of entitlement to a TDIU is raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This issue is inextricably intertwined with the claim for an increased initial rating for the cervical spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS have been reviewed.  In accordance with the latest worksheets for rating cervical disorders (including neurological manifestations) the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  All indicated diagnostic testing should be performed, including an EMG.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


